Exhibit 10.10

SECOND AMENDMENT

THIS SECOND AMENDMENT (the “Amendment”) is made and entered into effective as of
September __, 2007 (the “Effective Date”) by and between GLENBOROUGH WESTFORD
CENTER, LLC, a Delaware limited liability company (“Landlord”) and CYNOSURE,
INC., a Delaware corporation (“Tenant”).

RECITALS

 

A. Landlord and Tenant are parties to that certain Lease dated January 31, 2005
(the “Original Lease”) by and between Glenborough Fund V, Limited Partnership
(“Original Landlord”) and Tenant, as amended by a certain First Amendment to
Lease dated September 16, 2005 (the “First Amendment”) (collectively, the
Original Lease together with the First Amendment and this Second Amendment shall
be referred to herein as the “Lease”). Pursuant to the Lease, Tenant currently
leases certain premises on the first and second floor of the building commonly
known as the Westford Corporate Center located at 5 Carlisle Road, Westford,
Massachusetts 01886 (the “Building”), which premises contain approximately
55,817 rentable square feet of office space in the Building (the “Original
Premises”) consisting of Suites 100 and 200.

 

B. Tenant has requested that Landlord extend the Term of the Lease until
December 31, 2012 and that Landlord lease to Tenant approximately 12,500
rentable square feet of space on the second floor of the Building contiguous
with the second floor portion of the Original Premises, as more particularly
shown on Exhibit A-1 attached hereto and incorporated herein (the “Expansion
Premises”) and that the Lease be appropriately amended, and Landlord is willing
to do the same on the following terms and conditions.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1. Term. Effective as of the Effective Date, the date “June 30, 2012” in
Section 2.6 of the Original Lease (as amended) is hereby deleted and replaced
with December 31, 2012, which date shall hereinafter be referred to as the
“Expiration Date”.

 

2. Expansion Premises.

 

  2.01. Effective as of the Effective Date (the “Expansion Premises Commencement
Date”), the Expansion Premises shall be added to the Original Premises, and
together they shall constitute the “Premises” (agreed to be 68,317 rentable
square feet) for all purposes under the Lease. The Expansion Premises shall be
subject to all of the terms and conditions of the Lease currently in effect,
except as expressly modified herein.

 

  2.02.

Except for the Landlord Work (as defined in Exhibit B attached hereto and
incorporated herein), the Expansion Premises are accepted by Tenant in “as is”
condition and configuration without any representations or warranties by
Landlord. By taking possession of the Expansion Premises, Tenant agrees that the
Expansion Premises are in good order and satisfactory condition. Landlord shall
not be liable for a failure to deliver possession of the Expansion Premises or
any other space due to the holdover or unlawful possession of

 

1



--------------------------------------------------------------------------------

 

such space by another party. During Tenant’s possession of the Expansion
Premises prior to the Expansion Premises Rent Commencement Date (defined below),
Tenant shall not be required to pay Rent with respect to the Expansion Premises
except for the cost of services requested by Tenant. Any initial improvements to
the Expansion Premises and/or renovation of the Premises by Tenant made in
connection with this Amendment shall be performed in accordance with the Tenant
Work Letter attached hereto as Exhibit B.

 

3. Annual Base Rent; Tax Costs and Operating Expenses.

 

  3.01. Effective as of January 1, 2008 (the “Expansion Premises Rent
Commencement Date”), the Annual Base Rent schedules set forth in Sections 2.2
and 2.10 of the Original Lease (as amended) shall be amended and replaced with
the Annual Base Rent schedule for the entire Premises entitled Schedule 1
attached hereto and incorporated herein.

 

  3.02. Effective as of Expansion Space Commencement Date, the term “Base Year”
in Section 2.3 of the Original Lease shall be amended and replaced with the
follow: The term “Base Year” shall mean, with respect to the Original Premises,
Calendar Year 2005 for Operating Expenses and Fiscal Year 2005 (i.e. July 1,
2004—June 30, 2005) for Tax Costs, and with respect to the Expansion Premises,
Calendar Year 2008 for Operating Expenses and Fiscal Year 2008 (i.e. July 1,
2007—June 30, 2008) for Tax Costs.

 

  3.03. Effective as of Expansion Space Commencement Date, the term “Tenant’s
Proportionate Share” in Section 2.19 of the Original Lease shall be amended and
replaced with “68.4% with respect to the Original Premises and 15.3% with
respect to the Expansion Premises.”

 

4. Electrical Service. The Original Premises and Expansion Premises shall be
submetered for electrical service. Tenant shall be solely responsible for the
cost of electrical service necessary for the dedicated cooling of Tenant’s lab
space in the Premises.

 

5. Security Deposit. [TBD—SUBJECT TO REVIEW]

 

6. Parking; Building Amenities.

 

  6.01.

Effective as of the Expansion Premises Commencement Date, Section 2.12 of the
Original Lease shall be deleted and replaced with the following: “Tenant shall
have non-reserved vehicle access to the Building’s parking lot at a ratio of 3.3
vehicle spaces per each one thousand (1,000) rentable square feet of the
Premises (i.e. non-reserved parking for two hundred and twenty-five (225) motor
vehicles based upon the Tenant’s occupancy of 68,317 rentable square feet; the
foregoing referred to herein as “Tenant’s Parking Rights”). Tenant’s Parking
Rights shall be non-transferable (directly or indirectly) to any other
institutions, entities or individuals. Tenant’s use of the Tenant’s Parking
Rights shall be limited to normal business hours, and overnight parking at the
Building shall be strictly prohibited. Landlord shall not be responsible for
money, jewelry, automobiles or other personal property lost in or stolen from
the parking lot. Landlord shall not be liable for any loss, injury or damage to
persons using the parking lot or automobiles or other property thereon, it being
agreed that, to the fullest extent permitted by law, the use of the parking lot
and the parking spaces shall be at the sole risk of Tenant and its employees.
Except for emergency repairs, Tenant and its employees shall not perform any
work on any automobiles while located in the parking lot. Tenant’s Parking
Rights shall be subject to such reasonable rules and regulations therefor as may
be set and changed with reasonable

 

2



--------------------------------------------------------------------------------

 

prior notice by the Landlord from time to time and uniformly enforced by
Landlord during the Term. Tenant’s Parking Rights above are non-assignable and
intended solely for the use of Tenant’s employees working from and business
invitees to the Premises; and as such Tenant shall not offer them for “use” or
“license” to any other entity, the general public, or any other tenants of the
Building. All such appurtenant rights for parking as set forth in this Section
are automatically terminated upon termination of this Lease, and shall have no
separate independent validity or legal standing. Landlord reserves the right to
relocate and/or temporarily close any or all of the parking facilities to the
extent necessary in the event of a casualty or governmental taking or for
maintenance and repairs of the parking facility provided Landlord shall reopen
the same or provide replacement parking facilities as soon as practicable
thereafter.”

 

  6.02. To the extent the same are provided for the non-exclusive use of all
tenants and occupants of the Building and Project, Tenant may use the Building
and Project amenities, including the men’s and women’s showers subject to
(i) the Project Rules and Regulations and other rules, regulations and fees with
respect to such amenities adopted by Landlord from time to time and
(ii) Landlord’s right to discontinue any or all of such amenities at Landlord’s
sole discretion as Landlord shall deem necessary at any time and from time to
time.

 

7. Miscellaneous.

 

  7.01. Effective as of the Effective Date, Section 39 of the Original Lease
shall be deleted and of no further force or effect.

 

  7.02. Effective as of the Effective Date, Landlord’s Address for Notice as set
forth in Section 2.8 of the Original Lease shall be as follows:

For all Notices:

Steve Smith

Normandy Real Estate Management

1776 On the Green

67 Park Place East

Morristown, NJ 07960

With a copy to:

Raymond P. Trevisan

Principal, General Counsel

Normandy Real Estate Partners

67 Park Place East

Morristown, NJ 07960

 

  7.03. Effective as of the Effective Date, all payments of Base Rent,
Additional Rent and other amounts due under the Lease from Tenant shall be made
as follows:

 

If by Regular Mail:  

Glenborough Westford Center, LLC

P.O. Box 30930

New York, New York 10087-0930

 

3



--------------------------------------------------------------------------------

If by Overnight Mail/Courier:  

JP Morgan Chase—Lockbox Processing

Glenborough Westford Center, LLC

Lockbox 30930

4 Chase Metrotech Center

Ground Level Courier on Willoughby Street

Brooklyn, NY 11245

If by Wire Transfer:  

Glenborough Westford Center, LLC

Account No. 230460283

ABA : 021000021

Bank: JPMorgan Chase Bank

401 Madison Avenue

New York, NY 10017

 

  7.04. This Amendment and the attached exhibits, which are hereby incorporated
into and made a part of this Amendment, set forth the entire agreement between
the parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements. Under no circumstances
shall Tenant be entitled to any Rent abatement, improvement allowance, leasehold
improvements, or other work to the Premises, or any similar economic incentives
that may have been provided Tenant in connection with entering into the Lease,
unless specifically set forth in this Amendment.

 

  7.05. Except as herein modified or amended, the provisions, conditions and
terms of the Lease shall remain unchanged and in full force and effect.

 

  7.06. In the case of any inconsistency between the provisions of the Original
Lease and/or First Amendment and this Amendment, the provisions of this
Amendment shall govern and control.

 

  7.07. Submission of this Amendment by Landlord is not an offer to enter into
this Amendment but rather is a solicitation for such an offer by Tenant.
Landlord shall not be bound by this Amendment until Landlord has executed and
delivered the same to Tenant.

 

  7.08. The capitalized terms used in this Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Amendment.

 

  7.09. Tenant hereby represents to Landlord that Tenant has dealt with no
broker in connection with this Amendment other than Richard Barry Joyce &
Partners and Cushman & Wakefield. Tenant agrees to indemnify and hold Landlord,
its trustees, members, principals, beneficiaries, partners, officers, directors,
employees, mortgagee(s) and agents, and the respective principals and members of
any such agents (collectively, the “Landlord Related Parties”) harmless from all
claims of any brokers claiming to have represented Tenant in connection with
this Amendment.

 

  7.10. Each signatory of this Amendment represents hereby that he or she has
the authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

[SIGNATURES ARE ON FOLLOWING PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

WITNESS/ATTEST:    

LANDLORD:

 

GLENBOROUGH WESTFORD CENTER, LLC, a Delaware limited liability company

        By:     Name (print):         Name:             Title:     Name (print):
         

 

WITNESS/ATTEST:    

LANDLORD:

CYNOSURE, INC., a Delaware corporation

        By:     Name (print):         Name:             Title:     Name (print):
         

 

5



--------------------------------------------------------------------------------

SCHEDULE 1

ANNUAL BASE RENT

 

Period   Monthly Installment of Base Rent     January 1, 2008 - December 31,
2008   $82,706.98     January 1, 2009 - June 30, 2009   $83,748.65     July 1,
2009 - December 31, 2009   $88,400.06     January 1, 2010 - December 31, 2010  
$89,441.73     January 1, 2011 - June 30, 2011   $90,483.40     July 1, 2011 -
December 31, 2011   $95,134.81     January 1, 2012 - June 30, 2012   $96,176.48
    July 1, 2012 - December 31, 2012   $115,945.00

 

6



--------------------------------------------------------------------------------

EXHIBIT A-1

PLAN OF EXPANSION PREMISES

 

7



--------------------------------------------------------------------------------

EXHIBIT B

TENANT WORK LETTER

This Exhibit is attached to and made a part of the Second Amendment by and
between GLENBOROUGH WESTFORD CENTER, LLC, a Delaware limited liability company
(“Landlord”) and CYNOSURE, INC., a Delaware corporation (“Tenant”) for certain
space in the Building located at 5 Carlisle Road, Westford, Massachusetts 01886.

 

1. General.

1.1 Purpose. This Tenant Work Letter sets forth the terms and conditions
governing Tenant’s construction of tenant improvements to be installed in the
Premises required and/or desired as a result of the addition of the Expansion
Premises (the “Tenant Improvements”).

1.2 Construction Representatives. Prior to commencement of construction
hereunder, each of Landlord and Tenant shall designate a representative
(“Representative”) who shall act for Landlord and Tenant, as the case may be, in
all matters regarding Tenant Improvements.

All inquiries, requests, instructions, authorizations or other communications
with respect to the Tenant Improvements shall be made to Landlord’s
Representative or Tenant’s Representative, as the case may be. Authorizations
made by Tenant’s Representative shall be binding and Tenant shall be responsible
for all costs authorized by Tenant’s Representative. Either party may change its
Representative at any time by written notice to the other party. Landlord shall
not be obligated to respond to or act upon any plan, drawing, change order
approval or other matter relating to the Tenant Improvements until it has been
executed by Tenant’s Representative.

2. Landlord Work; Labor Harmony. Landlord shall construct a demising wall for
the Expansion Premises at Landlord’s sole cost and expense using
Building-standard materials and construction (“Landlord Work”). Tenant
acknowledges and agrees that in the event any portion of the construction of the
Tenant Improvements interferes with, or in the reasonable judgment of Landlord
may interfere with, the construction of any work to be performed by Landlord in
the Building (including the Landlord Work) during construction of the Tenant
Improvements, in all such events the work performed by Landlord shall take
priority. If at any time construction of the Tenant Improvements shall cause
disharmony, interference or union disputes of any nature whatsoever, whether
with contractors of the Landlord and/or other tenants or occupants of the
Building, Landlord reserves the right, without any liability to Landlord
whatsoever, to immediately halt such construction of the Tenant Improvements
and/or bar any offending contractors and/or subcontractors from the Building
until such disharmony, interference or union disputes may be resolved.

 

3. Design and Schedule.

 

3.1 Tenant Plans for Tenant Improvements.

 

(a) Space Plan.

(b) Construction Drawings and Specifications. The “Construction Drawings and
Specifications” as used herein shall mean the construction working drawings, the
mechanical, electrical and other technical specifications, and the finishing
details, including wall finishes and colors and technical and mechanical
equipment installation, if any, all of which details the installation of the
Tenant

 

8



--------------------------------------------------------------------------------

Improvements in the Expansion Premises. The Construction Drawings shall be
signed by Tenant’s Representative and shall be delivered to Landlord for its
review. The Construction Drawings and Specifications shall:

 

  (i) be compatible with the Building shell, and with the design, construction
and equipment of the Building;

 

  (ii) comply with all applicable laws, codes and ordinances including the
Americans With Disabilities Act, and the rules and regulations of all
governmental authorities having jurisdiction;

 

  (iii) comply with all applicable insurance regulations and the requirements of
the Board of Underwriters for a fire resistant Class A building;

 

  (iv) include locations of all Tenant Improvements including complete
dimensions; and

 

  (v) indicate an overall materials specification and level of quality
consistent with other new first-class office space construction in the Boston
Metro-West area.

(c) Except as otherwise provided pursuant to Section 12.3 and/or Section 12.5 of
the Lease, all Tenant Improvements which are permanently affixed to the
Expansion Premises or alter the operational systems of the Building shall become
the property of Landlord upon expiration or earlier termination of the Lease and
shall remain in the Expansion Premises at all times during the Term of the
Lease.

3.2 Approvals by Landlord. All Construction Drawings and Specifications for the
Tenant Improvements (collectively, the “Tenant Plans”) shall be subject to
Landlord’s prior written approval, which shall not be unreasonably withheld or
delayed, except that Landlord shall have complete discretion with regard to
granting or withholding approval of the portions of the Tenant Plans to the
extent the Tenant Plans would impact the Building’s structure or systems, affect
future marketability of the Premises or Building or would be visible from the
common facilities or exterior of the Building. Any changes, additions or
modifications that Tenant desires to make to the Tenant Plans shall also be
subject to Landlord’s prior written approval, which shall not be unreasonably
withheld or delayed except as provided above for the Building structure, system
or appearance impact.

4. Construction of Tenant Improvements. Following Landlord’s final approval of
the Tenant Plans and Tenant obtaining permits, Tenant shall commence and
diligently proceed with the construction of the Tenant Improvements. Tenant
shall hire a contractor acceptable to Landlord to complete the Tenant
Improvements and shall provide Landlord with a copy of the construction contract
and all amendments thereto prior to commencement of construction. The Tenant
Improvements shall be conducted with due diligence, in a good and workmanlike
manner befitting a first class office building, and in accordance with the
Tenant Plans and all applicable laws, codes, ordinances and rules and
regulations of all governmental authorities having jurisdiction and shall be
performed in compliance with the terms and conditions of the Lease including
without limitation Sections 12.3 and 12.4 of the Original Lease. Tenant shall
(i) apply for a construction permit for the Tenant Improvements (the “Building
Permit”) no later than three (3) business days after receipt of Landlord’s
approval of the Construction Drawings and Specifications and (ii) complete
construction as soon as is practicable but consistent with the schedule provided
to the Landlord in connection with its approval of the Tenant’s Plans. Expenses
for electric service and other separately metered utilities during Tenant’s
build-out and move-in shall be the responsibility of Tenant.

 

9



--------------------------------------------------------------------------------

Tenant hereby agrees to indemnify Landlord and hold Landlord harmless from any
and all claims for personal or bodily injury and property damage that may arise
from the performance of the Tenant Improvements, whether resulting from the
negligence or willful misconduct of its general contractors, subcontractors or
otherwise. Tenant and its contractors and subcontractors shall execute such
additional documents as Landlord deems reasonably appropriate to evidence said
indemnity.

Tenant shall not commence the Tenant Improvements until all items set forth in
Section 12.3 of the Original Lease are provided to Landlord, including without
limitation the evidence of insurance required therein, copies of all contracts
and copies of all required governmental permits and approvals.

5. Change Orders. If Tenant requests any change or addition to or subtraction
from the Tenant Improvements (“Change Order”) after Landlord’s approval of the
final and complete Construction Drawings and Specifications for the Tenant
Improvements, Landlord shall respond to Tenant’s request for consent as soon as
reasonably possible, but in no event later than ten (10) business days after
being made. Any changes, additions or modifications that Tenant desires to make
to the Tenant Plans shall not be unreasonably withheld, except that Landlord
shall have complete discretion with regard to granting or withholding approval
for the Building structure, system or appearance as provided in Section 3.2
above. All costs incurred by Landlord in connection with such change orders
shall by reimbursed by Tenant to Landlord, as additional rent, with fifteen
(15) days of Tenant’s receipt of an invoice therefor.

6. Cooperation With Other Tenants. Tenant shall promptly remove from the common
facilities any of Tenant’s or Tenant’s contractors’ or subcontractors’
equipment, materials, supplies or other property deposited in the common
facilities during the construction of the Tenant Improvements. Further, Tenant
shall at no time disrupt or allow disruption to any other existing tenant’s or
Building occupant’s access to their premises or the Building, nor allow
disruptions of mechanical, electrical, telephone and plumbing services. In
addition, Tenant shall not interrupt or interfere with the normal business
operations of any other tenant or occupant of the Building, the Project or
adjacent buildings. To the extent construction of the Tenant Improvements does,
or in the reasonable opinion of Landlord may, interrupt the normal business
operations of any other tenant or occupant of the Building, the Project or
adjacent buildings, such portion of the Tenant Improvement work shall be
performed after normal business hours at such times as are directed by Landlord.

7. Inspection by Landlord; Construction Supervision. Landlord shall have the
right to inspect the Tenant Improvements at all reasonable times. Landlord’s
failure to inspect the Tenant Improvements shall in no event constitute a waiver
of any of Landlord’s rights hereunder nor shall Landlord’s inspection of the
Tenant Improvements constitute the Landlord’s approval of same. Tenant shall pay
Landlord a fee of 4% of the contract price for the Tenant Improvements for
construction management and supervision.

8. Completion of Tenant Improvements. Tenant shall notify Landlord in writing
when the Tenant Improvements have been substantially completed. Landlord shall
thereupon have the opportunity to inspect the Expansion Premises in order to
determine if the Expansion Premises have been substantially completed in
accordance with the Tenant Plans. If the Tenant Improvements have not been
substantially completed in accordance with the Tenant Plans, Landlord shall
immediately following inspection, provide Tenant with written notification of
the items deemed incorrect or incomplete. Tenant shall forthwith proceed to
correct the incorrect or incomplete items. Notwithstanding anything to the
contrary, the Tenant Improvements shall not be considered suitable for review by
Landlord until all designated or required governmental inspections, permits and
certifications necessary for the Tenant Improvements, including, but not limited
to a temporary or final certificate of occupancy, have been made, given and/or
posted.

 

10



--------------------------------------------------------------------------------

9. Tenant Improvement Allowance.

(a) Landlord shall reimburse Tenant for up to $250,000 (the “Improvement
Allowance”) of the Costs of Tenant Improvements (as hereinafter defined). Tenant
shall be solely responsible for the amount by which the Costs of Tenant
Improvements exceeds the Improvement Allowance.

(b) Tenant acknowledges that any request for payment of the Improvement
Allowance must be delivered to Landlord together with executed lien waivers,
architect’s certificates, contractor’s statements and owner’s statements
covering the work for which reimbursement is then being requested. Landlord
shall make disbursements of the Improvement Allowance within thirty (30) days
after the Landlord’s receipt of all required documentation, but in no event
earlier than the date that Tenant takes possession of the entire Expansion
Premises. Funds paid to Tenant from Landlord shall be deemed to be paid out of
the Improvement Allowance until the full amount of the Improvement Allowance has
been disbursed. Upon Tenant’s completion of Tenant Improvements and delivery to
Landlord of final lien waivers (including as-built plans for the Tenant
Improvement if requested by Landlord) and other evidence required by Landlord to
confirm Tenant Improvements has been completed and fully paid for, Landlord
shall, after written request from Tenant, disburse to Tenant any portion of the
Improvement Allowance to which Tenant has satisfied the requirements for
disbursement.

“Costs of Tenant Improvements” shall mean the design and architectural costs to
prepare the Tenant Plans, costs of all labor and materials, costs for removal of
all construction debris, general contractor’s fees and any permit or license
fees necessary for completion of construction of Tenant Improvements and shall
include the construction management and supervisory fee described in Section 7
above, if applicable. Landlord acknowledges that said Costs of Tenant
Improvements may be applied to Tenant Improvements in either the Expansion
Premises or the Original Premises as set forth in the Tenant Plans. Landlord
shall be under no obligation to apply any portion of the Improvement Allowance
for any purposes other than as provided in this Exhibit B, nor shall Landlord be
deemed to have assumed any obligations, in whole or in part, of Tenant to any
contractors, subcontractors, supplier, workers or material men. Landlord shall
be under no obligation to disburse any remaining portion of the Improvement
Allowance if (i) Tenant is in Default under the Lease at the time of request of
such disbursement or at the time such disbursement is due from Landlord or
(ii) any disbursement request is received after the date that is six (6) months
from the Expansion Premises Commencement Date, and Tenant shall not thereafter
be entitled to any such undisbursed portion of the Improvement Allowance.

 

11